UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-02612 LUFKIN INDUSTRIES, INC. (Exact name of registrant as specified in its charter) TEXAS 75-0404410 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , LUFKIN, TEXAS (Address of principal executive offices) (Zip Code) (936) 634-2211 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerXAccelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X There were30,461,745 shares of Common Stock, $1.00 par value per share, outstanding as of May 6, 2011. PART I - FINANCIAL INFORMATION Item 1.Financial Statements. LUFKIN INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Thousands of dollars, except share and per share data) March 31, December 31, Assets Current Assets: Cash and cash equivalents $ $ Receivables, net Income tax receivable Inventories Deferred income tax assets Other current assets Current assets from discontinued operations - Total current assets Property, plant and equipment, net Goodwill, net Other assets, net Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities: Payroll and benefits Warranty expenses Taxes payable Other Current liabilities from discontinued operations - Total current liabilities Deferred income tax liabilities Postretirement benefits Other liabilities Long-term liabilities from discontinued operations - 37 Shareholders' equity: Common stock, $1.00 par value per share; 60,000,000 shares authorized; 32,279,581 and 32,132,817 shares issued , respectively Capital in excess par Retained earnings Treasury stock, 1,824,336 and 1,828,336 shares, respectively, at cost ) ) Accumulated other comprehensive (loss) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to condensed consolidated financial statements. LUFKIN INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED) (In thousands of dollars, except per share and share data) Three Months Ended March 31, Sales $ $ Cost of Sales Gross Profit Selling, general and administrative expenses Operating income Interest income 28 4 Interest expense ) ) Other income, net 65 Earnings from continuing operations before income tax provision and discontinued operations Income tax provision Earnings from continuing operations before discontinued operations Loss from discontinued operations, net of tax - (5 ) Net earnings $ $ Basic earnings per share: Earnings from continuing operations $ $ Net earnings $ $ Diluted earnings per share: Earnings from continuing operations $ $ Net earnings $ $ Dividends per share $ $ See notes to condensed consolidated financial statements. LUFKIN INDUSTRIES INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands of dollars) Three Months Ended March 31, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to cash provided by operating activities: Depreciation and amortization Provision (recovery) for losses on receivables 77 ) LIFO expense - Deferred income tax benefit ) ) Excess tax benefit from share-based compensation ) ) Share-based compensation expense Pension expense Postretirement obligation Loss (gain) on disposition of property, plant and equipment 41 ) Loss from discontinued operations - 5 Changes in: Receivables, net ) ) Income tax receivable 62 Inventories ) ) Other current assets ) ) Accounts payable Accrued liabilities Net cash provided by operating activities Cash flows from investing activities: Additions to property, plant and equipment ) ) Proceeds from disposition of property, plant and equipment 59 Increase in other assets ) ) Acquisition of other companies ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments of notes payable - ) Dividends paid ) ) Excess tax benefit from share-based compensation Proceeds from exercise of stock options Net cash provided by (used in) financing activities ) Effect of translation on cash and cash equivalents ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to condensed consolidated financial statements. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of Lufkin Industries, Inc. and its consolidated subsidiaries (the “Company”) and have been prepared pursuant to the rules and regulations for interim financial statements of the Securities and Exchange Commission. Certain information in the notes to the consolidated financial statements normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America has been condensed or omitted pursuant to these rules and regulations for interim financial statements. In the opinion of management, all adjustments, consisting of normal recurring accruals unless specified, necessary for a fair presentation of the Company’s financial position, results of operations and cash flows for the interim periods included in this report have been included. For further information, including a summary of major accounting policies, refer to the consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. The results of operations for the three months ended March 31, 2011, are not necessarily indicative of the results that may be expected for the full fiscal year. In June 2010, the Company’s Board of Directors approved a 2-for-1 stock dividend to be effected by issuing one additional share of the Company’s common stock for every share of the Company’s common stock outstanding on the stock dividend record date.The additional shares of the Company’s common stock issued in connection with the stock dividend were distributed on June 1, 2010 to stockholders of record at the close of business on May 19, 2010.All prior period shares outstanding, earnings per share and prices per share have been adjusted to reflect the stock dividend. The Company’s financial instruments include cash, accounts receivable, accounts payable, invested funds and debt obligations. The book value of accounts receivable, short-term debt and accounts payable are considered to be representative of their fair market value because of the short maturity of these instruments. The Company’s accounts receivable does not have an unusual credit risk or concentration risk. 2. Recently Issued Accounting Pronouncements In September 2009, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2009-13, Revenue Recognition (Topic 605):Multiple – Deliverable Revenue Arrangements – a consensus of the FASB Emerging Issues Task Force (“ASU 2009-13”), which changes the accounting for certain revenue arrangements. The new requirements change the allocation methods used in determining how to account for multiple payment streams and will result in the ability to separately account for more deliverables, and potentially less revenue deferrals. Additionally, ASU 2009-13 requires enhanced disclosures in financial statements. ASU 2009-13 is effective for revenue arrangements entered into or materially modified in fiscal years beginning after June15, 2010 on a prospective basis, with early application permitted. The Company adopted ASU 2009-13 on January 1, 2011.The adoption of ASU 2009-13 did not have a material impact on the balance sheet, statement of earnings, or statement of cash flow. Management believes the impact of other recently issued standards, which are not yet effective, will not have a material impact on the Company’s consolidated financial statements upon adoption. 3. Acquisitions On March 1, 2009, the Company acquired International Lift Systems (“ILS”), a Louisiana limited partnership.As a result of this acquisition, the Company entered into a hold back agreement with the former owners of ILS.The total hold back is $4.5 million payable in three equal installments of $1.5 million each plus interest.Interest is calculated annually at 4% of the remaining balance of the hold back portion.The first installment was paid on March 1, 2010; the second installment, plus interest to date, was paid on March 1, 2011; and the third installment, plus interest to date, is payable on March 1, 2012.These hold back payments are not contingent upon any subsequent events.At March 31, 2011, the liabilities for these hold back payments were included in the accrued liabilities and other liabilities section of the Company’s condensed consolidated balance sheet. On November 1, 2010, the Company completed the acquisition of Petro Hydraulic Lift Systems, LLC (“PHL”) and certain related companies, based in South Louisiana.PHL, specializes in the design, manufacture and leasing of hydraulic rod pumping units for oil and gas wells.In connection with the acquisition, the Company also entered into a royalty agreement with the former owners of PHL.The agreement is for a ten year period, beginning November 1, 2010, and is payable at a rate of 5% for the first five years and 8% for the subsequent five years.Royalties are payable quarterly and are based on product revenues. Revenues and earnings to date for the PHL acquisition are not material.Pro forma schedules have not been included as the impact on the prior and current periods presented is not material. The PHL preliminary purchase price allocation, which is based on relevant facts and circumstances and discussions with an independent third-party consultant, are subject to change upon completion of the final valuation analysis by the Company’s management.The final valuation for PHL, which is required to be completed by October 2011, is not expected to result in material changes to the preliminary allocations. 4. Discontinued Operations During the second quarter of 2008, the Company’s Trailer segment was classified as a discontinued operation.During 2010, the Company sold certain tooling, equipment and spare parts, which were originally part of the Trailer segment, for scrap.Earnings from these sales have been included within the condensed consolidated statement of earnings for the fiscal year ended December 31, 2010 as earnings from discontinued operations.In addition, in 2010 certain assets and liabilities were classified as discontinued operations.Due to the inactivity and immaterial nature of these assets and liabilities, there are no discontinued operations to report for the three months ended March 31, 2011. 5. Receivables The following is a summary of the Company’s receivable balances (in thousands of dollars): March 31, December 31, Accounts receivable $ $ Notes receivable 76 Other receivables Gross receivables Allowance for doubtful accounts receivable ) ) Net receivables $ $ Bad debt expenserelated to receivables for the three months ended March 31, 2011 was $0.1 million.Collections on previous bad debts related to receivables resulted in a recovery of $0.1 million for the three months ended March 31, 2010. 6. Inventories Inventories used in determining cost of sales were as follows (in thousands of dollars): March 31, December 31, Gross inventories @ FIFO: Finished goods $ $ Work in progress Raw materials & component parts Maintenance, tooling & supplies Total gross inventories @ FIFO Less reserves: LIFO Valuation Total inventories as reported $ $ Gross inventories on a first in, first out (“FIFO”) basis before adjustments for reserves shown above that were accounted for on a last in, first out (“LIFO”) basis were $95.9 million and $80.9 million at March 31, 2011 and December 31, 2010, respectively. 7. Property, Plant & Equipment The following is a summary of the Company's property, plant and equipment balances (in thousands of dollars): March 31, December 31, Land $ $ Land improvements Buildings Machinery and equipment Furniture and fixtures Computer equipment and software Total property, plant and equipment Less accumulated depreciation ) ) Total property, plant and equipment, net $ $ Depreciation expense related to property, plant and equipment was $5.1 million and $4.6 million for thethree months ended March 31, 2011 and 2010, respectively. 8. Goodwill and Intangible Assets Goodwill The changes in the carrying amount of goodwill during thethree monthsended March 31, 2011, are as follows (in thousands of dollars): Power Oil Field Transmission Total Balance as of 12/31/10 $ $ $ Foreign currency translation 3 Balance as of 3/31/11 $ $ $ Goodwill impairment tests were performed in the fourth quarter of 2010 and no impairment losses were recorded. Intangible Assets The Company amortizes identifiable intangible assets on a straight-line basis over the periods expected to be benefitted.All of the below intangible assets relate to the ILS, RMT and PHL acquisitions.The components of these intangible assets are as follows (in thousands of dollars): Weighted March 31, 2011 Average Gross Amortization Carrying Accumulated Period Amount Amortization Net (years) Non-compete agreements and trademarks $ $ $ Customer relationships and contracts $ $ $ Weighted December 31, 2010 Average Gross Amortization Carrying Accumulated Period Amount Amortization Net (years) Non-compete agreements and trademarks $ $ $ Customer relationships and contracts $ $ $ Amortization expense of intangible assets was approximately $0.5 million and $0.4 million for the three months ended March 31, 2011 and 2010, respectively.Expected amortization for the remainder of the fiscal year ended December 31, 2011 is $1.5 million.Expected amortization expense by year is (in thousands of dollars): For the year ended 12/31/12 $ For the year ended 12/31/13 For the year ended 12/31/14 For the year ended 12/31/15 For the year ended 12/31/16 Thereafter $ 9. Other Current Accrued Liabilities The following is a summary of the Company's other current accrued liabilities balances (in thousands of dollars): March 31, December 31, Customer prepayments $ $ Litigation reserves Deferred compensation & benefit plans Accrued hold back & royalty consideration Other accrued liabilities Total other current accrued liabilities $ $ 10. Debt The Company has a three-year credit facility with a domestic bank (the “Bank Facility”) consisting of an unsecured revolving line of credit that provides up to $80.0 million of aggregate borrowing. The Bank Facility expires onDecember 31, 2013. Borrowings under the Bank Facility bear interest, at the Company’s option, at either the greater of (i) the prime rate, (ii) the base CD rate plus an applicable margin or (iii) the Federal Funds Effective Rate plus an applicable margin or the London Interbank Offered Rate plus an applicable margin, depending on certain ratios as defined in the Bank Facility. As of March 31, 2011, no debt was outstanding under the Bank Facility, and the Company was in compliance with all financial covenants under the terms of the Bank Facility. Deducting outstanding letters of credit of $13.0 million, $67.0 million of borrowing capacity was available at March 31, 2011. 11. Retirement Benefits The Company has a qualified noncontributory pension plan covering substantially all U.S. employees. The benefits provided by this plan, which are currently funded by trusts established under the plan, are measured by length of service, compensation and other factors. Funding of retirement costs for this plan complies with the minimum funding requirements specified by the Employee Retirement Income Security Act, as amended. In addition, the Company has two unfunded non-qualified deferred compensation pension plans for certain U.S. employees. The Pension Restoration Plan provides supplemental retirement benefits. The benefit is based on the same benefit formula as the qualified pension plan except that it does not limit the amount of a participant's compensation or maximum benefit. The Company also provides a Supplemental Executive Retirement Plan that credits an individual with 0.5 years of service for each year of service credited under the qualified plan. The benefits calculated under the non-qualified pension plans are offset by the participant's benefit payable under the qualified plan. The liabilities for the non-qualified deferred compensation pensions plans are included in "Other current accrued liabilities" and “Other liabilities” in the Condensed Consolidated Balance Sheet. The Company sponsors two defined benefit postretirement plans that cover both salaried and hourly employees. One plan provides medical benefits, and the other plan provides life insurance benefits. Both plans are contributory, with retiree contributions adjusted periodically. The Company accrues the estimated costs of the plans over the employee’s service periods. The Company's postretirement health care plan is unfunded. For measurement purposes, the submitted claims medical trend was assumed to be 9.25% in 1997. Thereafter, the Company’s obligation is fixed at the amount of the Company’s contribution for 1997. The Company also has qualified defined contribution retirement plans covering substantially all of its U.S. and Canadian employees. For U.S. employees, the Company makes contributions of 75% of employee contributions up to a maximum employee contribution of 6% of employee earnings. Employees may contribute up to an additional 18% (in 1% increments), which is not subject to match by the Company. For Canadian employees, the Company makes contributions of 3%-8% of an employee’s salary with no individual employee match required. All obligations of the Company are funded through March 31, 2011. In addition, the Company provides an unfunded non-qualified deferred compensation defined contribution plan for certain U.S. employees. TheCompany's and each individual’scontributionsare based on the same formula as the qualifiedcontribution plan except that it does not limit the amount of a participant's compensation or maximum benefit. Thecontribution calculated under the non-qualifieddefined contributionplanis offset by the Company's and each participant’s contributions under the qualified plan. The Company’s expense for these plans totaled $1.2 million and $0.9 million in the three months ended March 31, 2011 and 2010, respectively. The liability for the non-qualified deferred defined contribution planis included in "Other current accrued liabilities" in the Condensed Consolidated Balance Sheet. Components of Net Periodic Benefit Cost (in thousands of dollars) Pension Benefits Other Benefits Three Months Ended March 31, Service cost $ $ $
